 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                   Case No.: 17cr4437-LAB and
                                   Plaintiff,     19cv1189-LAB
12
13    v.                                          ORDER DENYING OF
                                                  CERTIFICATE OF
14    JAVAY BOYD,
                                                  APPEALABILITY
15                              Defendant.
16
17         The Court issued an order denying Defendant Javay Boyd’s motion under
18   28 U.S.C. § 2255. Boyd did not make a substantial showing of the denial of a
19   constitutional right as to either of her two claims, and reasonable jurists would not
20   find the denial of her motion debatable or wrong. Furthermore, one of her claims
21   was defaulted, and she also waived collateral attack as to that claim. A certificate
22   of appealability is DENIED. See Slack v. McDaniel, 529 U.S. 473, 484 (2000); 28
23   U.S.C. § 2253(c)(2).
24         IT IS SO ORDERED.
25   Dated: July 3, 2019
26
27                                              Hon. Larry Alan Burns
                                                Chief United States District Judge
28

                                                 1
                                                                  17cr4437-LAB and 19cv1189-LAB
